DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I Claims 1-9 in the reply filed on 9/1/2021 is acknowledged.  The traversal is on the ground(s) that the claimed monopole wind tower pairs cannot be used without analyzing rose graphs or determining a turbine control mode.  This is not found persuasive because a monopole wind tower pairs can be used without analyzing rose graphs or determining a turbine control module.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porm (US 2014/0017080 A1) in view of Miranda (US 2018/0100488 A1).(See Fig 3):	a plurality of steerable wind turbines each having a turbine diameter (See Fig 1 and Para[0074]), , wherein each one of the plurality of fixed pair orientations corresponds with one of a plurality of prevailing wind directions (See Fig 3), and wherein the plurality of monopole wind tower pairs is placed in a plurality of fixed pair positions (See Fig 3).	However Porm is silent to the language of	wherein the plurality of steerable wind turbines is grouped pairwise into a plurality of monopole wind tower pairs, wherein each monopole wind tower pair is placed in a fixed pair placement and oriented in one of a plurality of fixed pair orientations.	Nevertheless Miranda teaches	wherein the plurality of steerable wind turbines is grouped pairwise into a plurality of monopole wind tower pairs (See Fig 1), 	Porm in view of Miranda teaches wherein each monopole wind tower pair is placed in a fixed pair placement and oriented in one of a plurality of fixed pair orientations because replacing the monopole wind tower pair of Miranda with the monopole of Porm would produce such a placement and orientation.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Porm wherein the plurality of steerable wind turbines is grouped pairwise into a plurality of monopole wind tower pairs, wherein each monopole wind tower pair is placed in a fixed pair placement and oriented in one of a plurality of fixed pair orientations such as that of Miranda..
	With respect to Claim 2 Porm is silent to the language of	The wind turbine farm of claim 1, 	wherein each steerable wind turbine in a monopole wind tower pair comprises an azimuthal rotational axis, and wherein an azimuthal rotational axes separated by no less than 1.05 times the turbine diameter and by no more than 4.00 times the turbine diameter.	Nevertheless Miranda teaches	wherein each steerable wind turbine in a monopole wind tower pair comprises an azimuthal rotational axis, and wherein an azimuthal rotational axes separated by no less than 1.05 times the turbine diameter and by no more than 4.00 times the turbine diameter. (See Fig 1)  Examiner further notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the axes be in such a range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.(See Fig. 3).	With respect to Claim 7 Porm teaches	The wind turbine farm of claim 1, 	wherein each of the plurality of steerable wind turbines is vertically steerable (See Para[0033]).	With respect to Claim 8 Porm teaches	The wind turbine farm of claim 1, 	wherein each of the plurality of steerable wind turbines is horizontally steerable (See Para[0036]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porm (US 2014/0017080 A1) in view of Miranda (US 2018/0100488 A1) as applied to claim 1 above, and further in view of Reidy (US 7,484,363 B2).
	With respect to Claim 9 Porm is silent to the language of(See Col 8 lines 18-20)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Porm such wherein each of the plurality of steerable wind turbines has a turbine diameter in a range of approximately 50 to 100 meters as that of Reidy.	One of ordinary skill would have been motivated to modify Porm because turbine diameters of such a range are commercially available and would be no more than predictable use of prior art elements according to their established functions.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Examiner notes with respect to Claim 3 that the prior art fails to teach or make obvious	a first fixed pair position oriented along a first axis; and 	a second fixed pair position oriented along a second axis and parallel with the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863